Exhibit 10.1
 
July 19, 2011
Calgon Carbon (Tianjin) Co., Ltd.
Datong Carbon Corporation
Calgon Carbon (Suzhou) Co., Ltd.




Dear Sir,


Re:           RMB10,000,000.00 Committed Revolving Loan Facility Letter


We, Bank of Tokyo-Mitsubishi UFJ (China), Ltd., acting through its Shanghai
branch are pleased to confirm our agreement to provide a committed RMB revolving
loan facility (the "Facility") on the terms and conditions set out in this
letter (this "Facility Letter").


1.            THE BORROWERS


1.1           English Name    Calgon Carbon (Tianjin) Co., Ltd.


Chinese Name                Graphic [chinese1.jpg]
 
Registered Number     120000400003201


Registered Address         Graphic [chinese2.jpg]
 
1.2           English Name    Datong Carbon Corporation


Chinese Name                    Graphic [chinese3.jpg]
 
Registered Number     140200400001674


Registered Address        Graphic [chinese4.jpg]
 
1.3           English Name    Calgon Carbon (Suzhou) Co., Ltd.


Chinese Name              Graphic [chinese5.jpg]


Registered Number     320500400038293


Registered Address     Graphic [chinese6.jpg]


1.4           Each of the entities listed in Clause 1.1,  Clause 1.2 and Clause
1.3 above is a
“Borrower”. Each Borrower is a wholly-foreign-owned enterprise with independent
legal person status duly established and registered under the laws of the
People's Republic of China (the "PRC").
 
 
 

--------------------------------------------------------------------------------

 
 
2.              THE LENDER


 Bank of Tokyo-Mitsubishi UFJ (China), Ltd.


3.      LENDING BRANCH


 Shanghai Branch.


4.      TYPE OF FACILITY


4.1
The Facility made available to the Borrowers under this Facility is a RMB
revolving loan facility for drawing by written notice.



4.2
The Facility is made available on a committed basis.



5.      COMMITMENT
 
5.1    The maximum amount that will be made available by the Lender under the
Facility to each Borrower and all of the Borrowers shall not, in aggregate,
exceed Renminbi Ten Million yuan only (RMB10,000,000.00) (the "Commitment").


5.2    On giving at least five (5) Banking Days prior irrevocable written notice
to the Lender, all (but not part) of the Borrowers may cancel all or part of the
Commitment before the end of the Availability Period. A partial cancellation
must be in a minimum of RMB1,000,000.00 and a whole multiple of RMB1,000,000.00
unless the Lender agrees otherwise.


For the purpose of this Facility Letter, a "Banking Day" means any day (other
than a Saturday, Sunday or a public holiday) on which the Lender is open for
business in Shanghai.


6.      FEES


6.1            The Borrowers have the joint and several obligation to pay to the
Lender RMB15,000.00 as upfront fee within fourteen (14) days after the date of
this Facility Letter.


6.2           A commitment fee accrues at 0.10% per annum on the daily amount of
the undrawn commitment, being the Commitment less the total principal amount of
all outstanding advances made under this Facility Letter, from the date of this
Facility Letter to the last day of the Availability Period. The Borrowers have
the joint and several obligation to pay to the Lender the accrued commitment
fee, in RMB, in arrears on the last Banking Day of each calendar quarter and at
the end of the Availability Period.


7.              PURPOSE


General working capital.
 
 
 

--------------------------------------------------------------------------------

 
 
8.      AVAILABILITY PERIOD


8.1    The Facility shall be available until the date falling twelve (12) months
after the date of this Facility Letter subject to the conditions precedent set
out in this Facility Letter, unless it is terminated before that date
("Availability Period").


8.2            A Borrower may request an advance in accordance with Clause 9 at
any time during the Availability Period.


8.3            Any amount undrawn at the end of the Availability Period shall be
automatically cancelled.


9.              DRAWDOWN


9.1    Each Borrower may submit one or more written requests for advance
("Advance Request") under this Facility Letter in the form of the Exhibit to
this Facility Letter or in such other form acceptable to the Lender and shall
provide such other information as the Lender may from time to time request. The
Advance Request must be submitted by facsimile and followed by notice by
telephone at least three (3) Banking Days prior to the proposed drawdown date
for the advance, specifying, among others:


(a)  
 the proposed amount of the advance to be drawn, which must comply with Clause
9.3 and Clause 9.4;



(b)  
 the proposed drawdown date; and



(c)  
 the proposed repayment date (each a "Repayment Date"), which must comply with
Clause 9.5.



The faxed Advance Request must be followed by the original to the Lender. The
Lender may, but shall not be obliged to, regard the faxed Advance Request as
good and valid notice.


9.2    Any Advance Request for advance shall be irrevocable. A Borrower shall
not be entitled to cancel or withdraw an Advance Request. The Lender may agree
to allow cancellation of an Advance Request subject to the relevant Borrower
paying all cost and expenses under Clause 16.4.


The Lender's confirmation of an Advance Request (if any) or (if there is no such
confirmation) the records (whether in document or electronic form) of the Lender
shall be conclusive evidence as against the relevant Borrower of the terms on
which an advance is made. Without limiting the generality of the above the
Lender may require the relevant Borrower to verify the correctness of any notice
of confirmation and the relevant Borrower undertakes to examine and verify each
and every notice of confirmation by signing, dating and returning a copy of the
notice to the Lender.


9.3            Notwithstanding any other provisions of this Facility Letter:


(a)  
 an advance will not be made if, as a result of making such advance, the
Commitment will be exceeded; and

 
 
 

--------------------------------------------------------------------------------

 
 
(b)  
 if more than one advance is requested and as a result of making all of such
requested advances, the Commitment will be exceeded, then the Lender may
determine whether or not to make any advance so requested, regardless of the
time of delivery of the relevant Advance Requests, provided that the Commitment
will not be exceeded as a result.



9.4    The minimum amount of any advance shall be RMB1,000,000.00 and advances
shall only be permitted in whole multiples of RMB500,000.00.


9.5    The period between the drawdown date of an advance and its Repayment Date
shall be two (2) weeks, one (1) month, two (2) months or three (3) months, as
selected by a Borrower by specifying the Repayment Date in the relevant Advance
Request. The Repayment Date must not be after the date falling fifteen (15)
months after the date of this Facility Letter (the "Final Maturity Date").


10.    REPAYMENT AND PREPAYMENT


10.1
 Each advance shall be repaid in full by one repayment falling due on its
Repayment Date.


On the Repayment Date of each advance the relevant Borrower shall repay the
entire principal amount advanced by the Lender to it together with all interest
and unpaid fees or other charges payable on such advance pursuant to the terms
of this Facility Letter. If the Repayment Date is not a Banking Day then it
shall instead be the immediately following Banking Day unless that day falls in
the next calendar month or after the Final Maturity Date in which case it shall
be the immediately preceding Banking Day.


10.2
(a)    If it gives at least five (5) Banking Days prior written notice to the
Lender, each Borrower may with the written consent of the Lender, prepay all or
part of the principal amount advanced to it by the Lender under this Facility
Letter.


(b)    Any prepayment by a Borrower under this Clause 10.2 must include all
interest and unpaid fees or charges payable on the relevant prepayment date
together with all interest, fees or charges that would have been payable by the
Borrower in respect of the amount prepaid between the relevant prepayment date
and the relevant Repayment Date in respect of each advance being prepaid, which
amount will be reduced if the Lender is able to relend or reinvest the principal
amount so prepaid between the relevant prepayment date and the relevant
Repayment Date by the amount of interest to the Lender on so relending or
reinvesting the amount prepaid, plus any other reasonable cost or expense
incurred by the Lender arising out of such payment or prepayment. A certificate
of the Lender setting forth the basis for the determination of the amount to be
paid by the Borrower pursuant to the preceding sentence shall be conclusive
evidence.


(c)           The amount of any prepayment must be a minimum of RMB1,000,000.00
and a whole multiple of RMB500,000.00.


 
 

--------------------------------------------------------------------------------

 
 
(d)           A Borrower shall provide the Lender with copies of all necessary
approvals from relevant government agencies which relate to each prepayment
under this Facility Letter at least five (5) Banking Days before a prepayment.


(e)           Any notice of prepayment given under this Clause 10.2 is
irrevocable.


10.3         Any amount repaid or prepaid in accordance with this clause may be
re-borrowed pursuant to the terms of this Facility Letter.


11.  INTEREST PAYMENT AND INTEREST RATE


11.1           Each Borrower shall pay interest in respect of each advance made
to it on the relevant Repayment Date.


11.2           Interest on an advance shall be calculated daily at 105% of the
relevant base rate applicable to the advance, as published by the Peoples Bank
of China and effective on the date of advance (the "PBOC Base Rate"). In
calculating the interest payable for any period the first day of that period
shall be included and the last day shall be excluded.


11.3           Interest on any advance under this Facility Letter shall be
calculated on the basis of actual number of days elapsed in a year of three
hundred and sixty (360) days.


11.4           If a Borrower fails to pay any sum when due under this Facility
Letter (each such sum an "overdue sum") then that Borrower shall pay default
interest on that overdue sum at the maximum default rate permitted to be charged
under the applicable laws and regulations, for the period from the due date to
the date of actual payment, as well after as before judgment. Any default
interest under this clause shall accrue from day to day and be immediately due
and payable. Any interest payable under this clause which is not paid when due
shall be deemed an overdue sum and itself bear interest accordingly.


12.  CONDITIONS PRECEDENT


12.1         Before the first advance is made to any Borrower, each Borrower
shall provide the documents and information listed below:


    (a)  
up to date copies of the Articles of Association, the current Business License,
other constituent documents as appropriate, the original approval certificate
for establishment of the Borrower as a foreign investment enterprise and
approval certificate(s) (if any) for each amendment to any document listed
above;



    (b)  
resolutions of its board of directors and/or shareholders (as may be required
under its constituent documents) evidencing acceptance of the terms of:



        (i)  
  this Facility Letter;

 
(ii)      the letter of undertaking constituting a part of this Facility Letter
required by the Lender to be executed by that Borrower in relation to the
Facility (the "Letter of Undertaking");


 
 

--------------------------------------------------------------------------------

 
 

   (iii)  such other agreement(s) or documents as may be required by the Lender,
         and authorizing the appropriate officer(s) to sign for and on behalf of
that Borrower:          (iv)  this Facility Letter;         (v)  the Letter of
Undertaking which that Borrower is required by the Lender to execute;        
 (vi)  such other agreement(s) required by the Lender; and          (vii)  all
notices, requests, letters or other communications required to be given or made
to the Lender in connection with this Facility Letter,      the Letter of 
Undertaking to which the Borrower is required by the Lender to execute, or the
Facility;

 



     (c)    duly certified specimen signatures of that Borrower's board of
directors and of the duly authorized officer(s) of that Borrower together with
a      copy of the passport or other identification document of each person;    
    (d)   a certificate from a director of the Borrower stating:        (i) 
that there has been no material adverse change in the business activities, the
operations, performance or assets of the Borrower; and        (ii)  there is no
actual pending or threatened litigation or proceedings that may have a material
adverse effect; and          (e)   this Facility Letter, the Letter of
Undertaking and other  documents mentioned at (b) above duly signed and sealed
by it.

 

 12.2  All documents referred to above, other than original documents, shall be
certified by a director of the relevant Borrower as being true, complete and up
to    date and shall be in a form satisfactory to the Lender.      12.3  The
Borrowers shall, in addition to the conditions precedent under Clause 12.1
ensure that the following shall be provided to the Lender before the first   
 advance is made to any Borrower:

 

   (a)  evidence that any stamp duty payable on this Facility Letter has been
paid in full by the Borrowers;          (b)  an upfront fee specified in Clause
6.1 is fully received by the Lender;          (c)  an original letter of
guarantee issued by Calgon Carbon Corporation (the "Guarantor) in a form
satisfactory to the Lender (the "Guarantee"); and          (d)  such other
documents, opinions, certificates, consents, and assurances and information as
the Lender may require.      

 
 
 

--------------------------------------------------------------------------------

 
 

 12.4  In addition, it is a condition precedent to the Lender's obligation to
make each advance under the Facility that:

 

  (a) no Event of Default (as defined in Clause 13) subsists at the date of the
Advance Request or the proposed drawdown date or will result from the provision
of the advance under this Facility Letter;         (b) the representations and
warranties by the Borrowers in this Facility Letter are true as at the date of
the Advance Request and the proposed date of advance; and         (c) the
relevant Borrower has complied with any Letter of Undertaking to which it is a
party.      

 



13. EVENTS OF DEFAULT
 
The Lender shall have the right by written notice to any and/or all of the
Borrowers to cancel the Commitment (in relation to such Borrowers) and demand
immediate repayment of any and/or all of the principal sums advanced and payment
of any and/or all interest, fees and other amounts payable by any and/or all of
the Borrowers on and at any time after the occurrence of any of the following
events or circumstances (each an "Event of Default"):
 

  (a) any Borrower or the Guarantor (each an "Obligor") fails to, or in Lender's
reasonable opinion, is unable to repay or pay any sum due under this Facility  
  Letter or the Guarantee, or in respect of any other loan, advance or facility
extended by the Lender or any other financial institution to any Obligor when
such sum is due;

 

 
(b)  
any other sum owing by an Obligor to any person is declared due and payable
before the stated maturity or is placed on demand by reason of an event of 
default (whatever called);

 

 
(c)  
any Obligor is insolvent or admits its inability to pay its debts or begins
negotiations with its creditors with a view to rescheduling its indebtedness;

 

 
(d)  
any resolution is passed or application made for the liquidation or bankruptcy
of an Obligor;

 

 
(e)  
changes in the applicable laws or regulations governing this Facility Letter
make it impossible or unlawful for the Lender to give effect to or continue with
its obligations;

 

 
(f)   
any event occurs which in the Lender's reasonable opinion has a material adverse
effect on an Obligor's ability to comply with its obligations under this
Facility Letter or the Guarantee;

 
 
 

--------------------------------------------------------------------------------

 
 
(g)  
any Obligor fails to comply with any of its obligations under this Facility
Letter, any Letter of Undertaking or the Guarantee (each a "Finance Document”)
or any representation made or information provided by any Obligor under or in
connection with any Finance Document is incorrect or misleading;

 
(h)  
any Finance Document ceases for any reason, to be in full force and effect or it
becomes unlawful for any Obligor to perform any of its obligations under any
Finance Document;

 
         (i)  
the direct and/or indirect holding of the Guarantor in the fully paid up
registered capital of any Borrower falls below one hundred percent (100%); and

 
         (j)  
any other event occurs which in the Lender's reasonable opinion may have a
material adverse effect on the political, economic, or financial situation in
the PRC or the country in which the Guarantor is domiciled or which gives the
Lender reason to believe that any Obligor may be unable to strictly comply with
its obligations under any Finance Document.

 
For the purpose of this Clause 13 "reasonable opinion" means that which an
objective lender in the same position as the Lender would regard as being
reasonable having regard to all of the circumstances and prevailing market
practice at the time.
 
14. UNDERTAKINGS
 
For so long as any obligations or liability of any Borrower under this Facility
Letter remains actually or contingently outstanding each Borrower shall:
 
(a)  
provide a copy of its audited financial statements for each financial year
prepared in accordance with accounting principles and practices generally
accepted in the PRC within 120 days after the end of such year;



 
(b)  
provide a copy of its un-audited half yearly management accounts prepared by the
financial controller including a profit and loss account and balance sheet
within 90 days after the end of each half year period;



 
(c)  
ensure that financial statements accounts that it provides to the Lender are
current and accurate in all possible respects;

 
(d)  
advise the Lender in writing forthwith of the details of any litigation,
arbitration, or other proceeding threatened against it and of any other event or
circumstance which may have a material adverse effect on it or its ability to
comply with its obligations under this Facility Letter;

 
 
 

--------------------------------------------------------------------------------

 
 



(e)  
provide the Lender with such access to its properties, financial books and
records as the Lender may reasonably request;

 



(f)  
comply with all relevant laws, regulations, or other similar requirements which
apply to the conduct of its business or which apply to its entry into, or the
borrowing of RMB, repayment of RMB, and payment of interest and other fees and
costs under this Facility Letter;



 
(g)  
maintain its corporate existence and not engage in any activities other than
activities within its approved scope of business;

 



(h)  
maintain all insurances in relation to its business and assets that a prudent
company in a similar position would maintain.

 



(i)  
take all necessary action to protect and maintain (and take no action which
could imperil the continuation of) all licenses, authorizations, consents, and
material contracts necessary for the conduct of its business;



 
(j)  
file this Facility Letter with or report this Facility Letter to any relevant
authority or government department in the PRC as required by PRC law or practice
from time to time;

 



(k)  
pay all present and future stamp, registration and similar taxes and charges
payable in connection with this Facility Letter in the PRC;

 



(l)  
ensure that its obligations under this Facility Letter at all times rank at
least pari passu with all its other present and future unsecured obligations,
save for obligations mandatorily preferred by law;



(m)  
except where liens are created in the ordinary course of business, not grant or
permit to arise any form of encumbrance, mortgage, pledge, lien or any other
form of security interest on its present or future rights or assets, without the
prior written consent of the Lender, provided however, that this Clause 14(m)
does not prohibit the creation of any lien or encumbrance upon the Borrower's
intellectual property or equity interest to the extent that such prohibition
would be inconsistent with Section 9.20 of the Credit Agreement dated May 8,
2009 between, among others, the Guarantor and First Commonwealth Bank;

 
(n)  
ensure that the direct and/or aggregate holding of the Guarantor in its fully
paid-up registered capital does not fall below one hundred percent (100%);

 
(o)  
ensure that the ratio of its registered capital to total investment and
borrowings complies at all times with the regulations and laws applicable in the
PRC;

 

(p) ensure that it maintains a positive net worth by ensuring that its
liabilities at no time exceed its assets;

 
 
 

--------------------------------------------------------------------------------

 
 
(q)  
not transfer, novate or in any assign any of its rights or obligations under
this Facility Letter without the prior written consent of the Lender;

 
(r)  
not sell, transfer, lease, assign or otherwise dispose or attempt to sell,
transfer, lease, assign or otherwise dispose any of its rights or title to any
of its assets without the prior written consent of the Lender except where any
such disposal of assets is made in the ordinary course of business;

 
(s)  
not incur or permit to be outstanding any indebtedness for or in respect of any
transaction which has the commercial effect of a borrowing or the provision of
financial accommodation without the prior written consent of the Lender, except
any indebtedness under this Facility Letter or otherwise owing to the Lender;

 
(t)  
ensure that all documents, reports and other information delivered to the Lender
in connection with this Facility Letter are true, complete and up-to-date at the
time they are provided; and

 
(u)  
promptly notify the Lender of the related transactions concerning 10% of its net
assets or more, including (i) the affiliated relationship of all parties to the
transaction, (ii) the detail of the transaction, (iii) the ,amount of
transaction or the corresponding proportion, and (iv) the pricing policies
(including the pricing policies on transactions with no amount or with symbolic
amount).

 
15. REPRESENTATIONS AND WARRANTIES
 
Each Borrower represents to the Lender as follows and acknowledges that the
Lender will enter into this Facility Letter in reliance on these
representations:
 

  (a) it has the necessary power and authority (corporate, governmental or
otherwise) to enter into the obligations contained in this Facility Letter and
to borrow hereunder and has taken all necessary actions to authorize the
acceptance of this Facility Letter, the borrowing contemplated under this
Facility Letter and the performance of all obligations under this Facility
Letter;

 

 
(b)  
subject to the discretionary nature of any remedies and limitations resulting
from laws of general application affecting creditors rights generally its
obligations under this Facility Letter are legal, valid, and binding obligations
of it enforceable in accordance with their terms;

 
  
(c)
neither the execution of this Facility Letter nor any borrowing under it will
breach any law or regulation, or document establishing it or any term of any
other agreement;

 

 
(d)  
all financial statements and other information provided to the Lender are
complete and accurate in all respects;

 

 
(e)  
at the date of this Facility Letter, it is not in default under any instrument
or contract binding on it or any of its assets and there are no legal
proceedings pending or threatened before any court or governmental authority
which in any case may adversely affect in any material respect its financial
condition or ability to perform its obligations under this Facility Letter; and

 
 
 

--------------------------------------------------------------------------------

 
 

 
(f)  
it has disclosed to the Lender all necessary information relating to its
financial condition of which it is aware or should reasonably be aware is
material to the decision by the Lender to provide the Facility.

 
16. GENERAL
 
16.1 Expenses
 

 
(a)  
Without prejudice to the other provisions of the Finance Documents, the
Borrowers and the Lender agree to pay the fees, costs and expenses they each
incur in connection with the entry into and implementation of this Facility
Letter.

 

 
(b)  
Each Borrower agrees to reimburse the Lender on demand for all fees, costs and
expenses incurred by the Lender in connection with the enforcement of its rights
under this Facility Letter with respect to that Borrower, on a full indemnity
basis.

 

16.2 No Deductions         All payments by the Borrowers shall be made in
Renminbi and shall be free and clear of and without any deduction or set off
whatsoever. If a Borrower is required by law to make any payment subject to
deduction or withholding, then that Borrower shall together with such payment
pay such additional amounts as will ensure the Lender receives and retains (free
from any liability in respect of any such deduction or withholding) a net sum
equal to the sum which it would have received and so retained had no such
deduction or withholding been made or required to be made.

 

 16.3 Taxes and Duty         Each Borrower shall pay its respective present and
future stamp duties and all notarial, registration, recording and other like
fees which may be payable in respect of any Finance Document and any security
and shall indemnify the Lender against all liabilities, costs and expenses which
may result from any default in paying such duties or fees.        16.4
 Indemnity         Each Borrower shall fully indemnify the Lender from and
against all damages, losses, costs and expenses incurred by the Lender in
connection with or arising from the failure of that Borrower to perform any of
its obligations under any Finance Document, including, without limitation, legal
and out-of-pocket expenses and any funding or break costs associated with making
available funds or their re-allocation and shall reimburse the same to the
Lender forthwith on demand.

 
 
 

--------------------------------------------------------------------------------

 
 

      16.5  Currency Indemnity         If the Lender receives an amount under
this Facility Letter from an Obligor in a currency other than Renminbi, the
relevant obligations shall be discharged only to the extent that the Lender may
purchase Renminbi with such other currency in accordance with the Lender's
normal procedures. If the amount of Renminbi so purchased, after deducting any
costs of exchange, is less than the relevant sum payable under this Facility
Letter, the relevant Obligor shall indemnify the Lender against the shortfall.
This obligation shall take effect notwithstanding any time or other indulgence
granted to any Obligor (or any other person) of any judgment or order being
obtained or the filing of any claim in the liquidation, dissolution or
bankruptcy (or analogous process) of any Obligor (or any other person).      
16.6 Set-off           Each Borrower irrevocably authorizes the Lender at any
time after any sum has become due under this Facility Letter without notice to
apply any credit balance in any currency on any account of the Borrower against
any such sum due from the Borrower but unpaid.       16.7 Cancellation        
If the Lender cancels the Commitment under this Facility Letter, any fees,
charges, or commissions paid by any Borrower in connection with the Facility
shall not be refundable by the Lender.       16.8 Signature and Seals         If
the Lender after checking with reasonable care determines that any seals or
signature of a Borrower or a person authorized to sign on behalf of a Borrower
is genuine and subsequently takes any action or omits to take any action
("Action") in reliance on the genuineness of the seal or signature, the Borrower
shall bear any losses or damage arising or resulting from the Action and shall
not in any way seek to hold the Lender liable and furthermore indemnifies the
Lender against any and all losses and damage.     16.9 
Notices

 

 
(a)  
Any notices, demands, or other documents to be sent to a Borrower pursuant to
the Finance Documents shall be in writing and may be delivered in person,
couriered, posted, faxed or sent by telex to the Borrower's address appearing in
this Facility Letter or to such other address as may be notified in writing from
time to time as the Borrower's address for receipt of notices, and shall be
deemed to have been received at the time which in the normal course of events
such notice would have been received, but in no event later than (i) the time of
delivery (if delivered in person); (ii) three (3) Banking Days after depositing
with a reputable courier company (if couriered); (iii) seven (7) Banking Days
after posting (if posted); or (iv) upon the production of a transmission report
by the machine from which the fax was sent which indicates that the fax was sent
in its entirety to the fax number of the recipient (if faxed).

 
 
 

--------------------------------------------------------------------------------

 
 

 
(b)  
In the event that any information filed, informed or notified by the Borrower
with the Lender (including, without limitation, contact details, company name,
directors or representatives, specimen signatures and seals) changes, the
Borrower shall notify the Lender in writing within seven (7) Banking Days after
such change has occurred. If the Borrower fails to notify the Lender in
accordance with the preceding sentence, (i) the Borrower shall be solely
responsible for any disadvantages and/or damages resulting from such failure,
and (ii) if any notice, demand or other communication made or given by the
Lender to the Borrower under the Finance Documents cannot be delivered, or the
delivery thereof is delayed, as a result of the Borrower's failure, the Borrower
shall nevertheless be deemed to have received such notice, demand or other
communication at such time that delivery would have occurred but for the
Borrower's failure.

 
16.10 Governing Law and Jurisdiction
 
The parties agree that this Facility Letter and any Letter of Undertaking shall
be governed by and construed in accordance with the laws of the PRC. Each
Borrower submits for the benefit of the Lender to the jurisdiction of the
competent People's Court in Shanghai, PRC for the purposes of any controversy,
claim or dispute arising between the parties to this Facility Letter or any
Letter of Undertaking, or their successors or assignees. The submission to
jurisdiction contained in this clause does not limit the Lender's right to
commence proceedings in any other jurisdiction.
 
 
 

--------------------------------------------------------------------------------

 
 
16.11 Language
 
This Facility Letter is written in English.
 
16.12 Severability
 
Any provision of this Facility Letter that is prohibited or unenforceable in any
jurisdiction is ineffective as to that jurisdiction to the extent of the
prohibition or unenforceability. Any such unenforceability does not invalidate
the remaining provisions of this Facility Letter nor does it affect the validity
or enforceability of that provision in any other jurisdiction; and in lieu of
such illegal, invalid or unenforceable provision there shall be added
automatically as a part of this Facility Letter a provision as similar in terms
to such illegal, invalid or unenforceable provision as may be possible to make
it legal, validity or enforceability of any other document creating any security
interest in connection with this Facility Letter.
 
 
 

--------------------------------------------------------------------------------

 
 
We, Bank of Tokyo-Mitsubishi UPJ (China), Ltd. acting through our Shanghai
Branch look forward to developing and strengthening our relationship with your
companies. Please arrange for your companies to execute this Facility Letter in
the position indicated below.
 
For and on behalf of
Bank of Tokyo-Mitsubishi UFJ (China), Ltd., acting through its Shanghai Branch




/s/ [English Translation Not Available]
Authorised Signatory




For and on behalf of
Calgon Carbon (Tianjin) Co.,
Ltd.                                                                         Affix
Borrower’s seal




/s/ C.H.S. (Kees) Majoor






For and on behalf of
Datong Carbon
Corporation                                                                                  Affix
Borrower’s seal




/s/ C.H.S. (Kees) Majoor




For and on behalf of
Calgon Carbon (Suzhou) Co.,
Ltd.                                                                        Affix
Borrower’s seal




/s/ C.H.S. (Kees) Majoor
 
 
 

--------------------------------------------------------------------------------

 




EXHIBIT
 
Form of Advance Request
 
Date[   ]
 
Bank of Tokyo-Mitsubishi UFJ (China), Ltd., Shanghai Branch 20/F, AZIA Center,
1233 Lujiazui Ring Road, Shanghai
 
Attention: [    ]
 
Re:                RMB10,000,000.00 Committed Revolving Loan Facility Letter
dated July 19, 2011 (the "Facility Letter")
 
We refer to the Facility Letter mentioned above and request an advance under
that Facility Letter. Amount requested: RMB[ ]
 
Please make the funds available on [*specify date of advance *]. Such fund
should be credited into our RMB account opened with [*specify bank name *] of
the account number of [       ]. I.
 
We confirm and undertake the following.
 
(i)  
No Event of Default (as defined in the Facility Letter) subsists at the date of
this request, or will subsist at the proposed date of advance under this request
or the result from the provision of the advance requested under this request.

(ii)  
The representations and warranties by us in the Facility Letter are true as at
the date of this request and will remain true as at the proposed date of advance
under this request.

(iii)  
The funds will be used exclusively for general working capital and will be used
for payment of:

    r Purchase Expenses (payment of             )
    r General Expenses (payment of               )
    r Others (payment of                 )

  and without prejudice to the general purpose of the working capital
requirements, we will promptly submit a formal explanation to you if the
specific purpose for the drawdown amount is to be changed.

(iv)  
This advance will be repaid in full on [* insert repayment date *].

(v)  
We will pay interest on the advance on the repayment date and otherwise comply
with all terms of the Facility Letter as it applies to this advance.

(vi)  
The proceeds of the advance will not be misappropriated, or applied towards
investments in fixed assets or equity interests, or applied in connection with
any production, operation or purpose prohibited by the laws, directives or
policies of the PRC.

 
(vii)  
You are entitled to change our means of payment from our own payment to your
bank entrusted payment.

(viii)  
You are entitled to monitor our relevant accounts with you and other banks.

(ix)  
You are entitled to inspect and monitor the use of the proceeds of the advance
in accordance with the Facility Letter and the Letter of Undertaking (as defined
in the Facility Letter) to which we are a party.

 
 
 

--------------------------------------------------------------------------------

 
 
(x)  
This request should be read together with the Facility Letter.

(xi)  
we will provide all the business contracts, invoices and other relevant
documents and materials relating to the use of this advance, as requested by
you.

      (xii)
The means of your entrusted payment will be applied to any loans under the
Facility Letter.